EXHIBIT 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Release Agreement”) is entered into
by Jeffrey Duchemin (the “Executive”) and Harvard Bioscience, Inc. (the
“Company”) as of the date that the last party executing this Release Agreement
executes the same as noted on the signature page hereto. This is the Release
Agreement referenced in the Agreement between the Executive and the Company made
as of August 26, 2013 (as amended or modified from time to time, the “Employment
Agreement”).

 

The parties agree as follows:

 

1.                  Separation and Consideration. In consideration for the
Executive’s agreement to this Release Agreement, the Company shall provide the
termination benefits in accordance with a termination of the Executive’s
employment as described in Paragraph 8(d) of the Employment Agreement, and the
terms of this Release Agreement, including, without limitation, the Severance
Amount and Accrued Obligations, each as defined in and calculated and paid in
accordance with the Employment Agreement. The Parties waive all provisions
concerning advance notice periods regarding the termination of Executive’s
employment as set forth in the Employment Agreement. Further, the parties hereby
agree that the Executive’s options that are or become vested in accordance with
their terms and the Employment Agreement, shall be respectively exercisable
through and including January 10, 2021, being eighteen (18) months from the
Effective Date, and the Executive shall be entitled to monthly reimbursement of
expenses pertaining to out-placement services for up to six months from the
Effective Date and up to an aggregate amount of $25,000.

 

2.                  Release. Subject to Sections 1 and 3 hereof, the Executive
voluntarily releases and forever discharges the Company and each of its
subsidiaries, affiliates, predecessors, successors, assigns, and current and
former directors, officers, employees, representatives, attorneys and agents
(any and all of whom or which are hereinafter referred to as “Company Parties”),
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorney’s fees
and costs actually incurred), of any nature whatsoever, known or unknown
(collectively, “Claims”) that the Executive now has, owns or holds, or claims to
have, own, or hold, or that he at any time had, owned, or held, or claimed to
have had, owned, or held against any Company Party or Parties. This general
release of Claims includes, without implication of limitation, the release of
all Claims:

 

•        relating to the Executive’s employment by and termination from
employment with the Company;

 

•       of wrongful discharge;

 

•       of breach of contract;

 

•       of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under Mass. Gen. Laws ch. 151B);

 



 

 













 

•        under the Massachusetts Weekly Payment of Wages Act, the Massachusetts
Fair Employment Practice Act, and the Fair Labor Standards Act;

 

•        under any other federal or state statute, to the fullest extent that
Claims may be released;

 

•        of defamation or other torts;

 

•        of violation of public policy;

 

•        for salary, bonuses, vacation pay or any other compensation or
benefits; and

 

•        for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

3.Limitations on Release.

 

a.                   Employment Agreement. Nothing in this Release Agreement
limits the Executive’s or the Company’s rights under the Employment Agreement.

 

b.                  Benefit and Enforcement Rights. Nothing in this Release
Agreement is intended to release or waive the Executive’s right to COBRA,
unemployment insurance benefits or any accrued and vested retirement benefits,
the right to seek enforcement of this Release Agreement or any rights referenced
in this Section of this Release Agreement.

 

c.                   Indemnification. It is further understood and agreed that
the Executive’s rights to indemnification as provided in the Company’s
certificate of incorporation, bylaws, each as amended, or any indemnification
agreement between the Company and the Executive (it being acknowledged and
agreed by the Executive that, as of the date of this Agreement, there are no
amounts owing to the Executive pursuant to any such indemnification rights),
remain fully binding and in full effect subsequent to the execution of this
Release Agreement.

 

d.                  Exceptions. This Release Agreement does not prohibit or
restrict the Executive from communicating, providing relevant information to or
otherwise cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts; provided that such interaction with EEOC or
any other governmental authority shall not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof. This Release Agreement
also does not preclude the Executive from benefiting from classwide injunctive
relief awarded in any fair employment practices case brought by any governmental
agency; provided that such relief does not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof.

 



 2 

 













 

4.                  No Assignment. The Executive represents that he has not
assigned to any other person or entity any Claims against any Company Party.

 

5.                  No Disparagement. The Executive shall not make any
disparaging statements about the Company, members of the Board of Directors, any
officer of the Company or any other employee of the Company, and the Company
(acting through its officers and directors) shall not make any disparaging
statements about Executive. The Executive shall direct his immediate family not
to make any disparaging statements about any of the foregoing. Any statement by
a member of his immediate family shall be deemed to be a statement by the
Executive for purposes of this paragraph. The Executive shall be considered to
represent that he has complied and shall continue to comply with the
non-disparagement obligations under this Section 5 from the Effective Date;
provided that this representation shall have no effect if this Release Agreement
does not become effective. Notwithstanding the foregoing, nothing in this
paragraph shall be construed to apply to any statements made in the course of
testimony in a legal proceeding or in any required written statements in any
such proceeding.

 

6.                  Litigation and Regulatory Cooperation. The Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while Executive was employed by the Company; provided, however, that
such cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with compensation on an hourly basis at a
rate equivalent to the hourly rate of the Executive’s last annual Base Salary
(as defined in the Employment Agreement) calculated using a forty (40) hour week
over fifty-two (52) weeks for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Section 6, including, but not limited to, reasonable attorneys’ fees and costs.

 

7.                  Reaffirmation of Post-Employment Restrictive Covenants. The
Executive reaffirms the restrictive covenants under the Employment Agreement
which continue by their terms.

 

8.                  Right to Consider and Revoke Release Agreement. This Release
Agreement shall be considered to have been offered to the Executive on the date
that it has been executed by the Company and delivered to the Executive for
countersignature (the “Delivery Date”). The Executive acknowledges that he has
been given the opportunity to consider this Release Agreement for a period
ending twenty-one (21) days after the Delivery Date. In the event that the
Executive has executed this Release Agreement within less than twenty-one (21)
days of the Delivery Date, the Executive acknowledges that such decision was
entirely voluntary and that he had the opportunity to consider this Release
Agreement until the end of the twenty-one (21) day period. To accept this
Release Agreement, the Executive shall deliver a signed Release Agreement to the
Company’s Board of Directors within such twenty-one (21) day period. The
Executive acknowledges that for a period of seven (7) days from the date when
the Executive executes this Release Agreement (the “Revocation Period”), he
shall retain the right to revoke this Release Agreement by written notice that
is received by the Board of Directors of the Company before the end of the
Revocation Period. This Release Agreement shall take effect only if it is
executed by the Executive within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence. If those
conditions are satisfied, this Release Agreement shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 



 3 

 













 

9.                  Accrued Wages. The Executive affirms and agrees that as of
the Effective Date, with his final paycheck paid in accordance with Section 1(a)
hereof, the Executive acknowledges that he will have been paid any and all wages
(including all base compensation and, if applicable, any and all overtime,
commissions, and bonuses) to which he is or was entitled as of the date of
termination of employment, and that no other wages (including all base
compensation and, if applicable, any and all incentive compensation and bonuses)
are due to the Executive. The Executive acknowledges that Executive is unaware
of any facts or circumstances indicating that Executive may have an outstanding
claim for unpaid wages, improper deductions from pay, or any violation of the
Massachusetts Weekly Payment of Wages Act (M.G.L. c. 149, s. 148) or the Fair
Labor Standards Act or any other federal, state or local laws, rules, ordinances
or regulations that are related to payment of wages.

 

10.              Other Terms.

 

a.                   Legal Representation; Review of Release Agreement. The
Executive acknowledges that he has been advised to discuss all aspects of this
Release Agreement with his own attorney. The Executive represents that he has
carefully read and fully understands all of the provisions of this Release
Agreement and that he is voluntarily entering into this Release Agreement.

 

b.                  Binding Nature of Release Agreement. This Release Agreement
shall be binding upon the Executive and upon his heirs, administrators,
representatives, executors, successors and assigns, and the Company and its
successors and assigns. This Release Agreement shall inure to the benefit of the
Executive and the Company and to their heirs, administrators, representatives,
executors, successors, and assigns.

 

c.                   Modification of Release Agreement; Waiver. This Release
Agreement may be amended, revoked, changed, or modified only upon a written
agreement executed by the Executive and the Company. No modification waiver of
any provision of this Release Agreement will be valid unless it is in writing
and signed by the party against whom such waiver is charged. The failure of one
party to require the performance of any term or obligation of this Release
Agreement, or the waiver by one party of any breach of this Release Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 



 4 

 













 

d.                  Severability. In the event that at any future time it is
determined by a court of competent jurisdiction that any covenant, clause,
provision or term of this Release Agreement is illegal, invalid or
unenforceable, the remaining provisions and terms of this Release Agreement
shall not be affected thereby and the illegal, invalid or unenforceable term or
provision shall be severed from the remainder of this Release Agreement. In the
event of such severance, the remaining covenants shall be binding and
enforceable.

 

e.                   Enforcement. Sections 5, 6, and 7 of this Release Agreement
shall be subject to enforcement pursuant to the same procedures that apply to a
breach of Paragraphs 4 or 5 of the Employment Agreement (as further detailed in
Paragraph 16 of the Employment Agreement). Any other disputes concerning this
Release Agreement shall be subject to resolution pursuant to Paragraph 16 of the
Employment Agreement.

 

f.                    Governing Law and Interpretation. This Release Agreement
shall be deemed to be made and entered into in the Commonwealth of
Massachusetts, and shall in all respects be interpreted, enforced and governed
under the laws of Massachusetts, without giving effect to the conflict of laws
provisions of Massachusetts law. The language of all parts of this Release
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either the Executive or the Company.

 

g.                  Entire Agreement; Absence of Reliance. This Release
Agreement, together with the Employment Agreement, constitutes the entire
agreement of the Executive concerning any subject matter of this Release
Agreement and supersedes all prior agreements between the Executive and the
Company with respect to any related subject matter. The Executive acknowledges
that he is not relying on any promises or representations by the Company or its
agents, representatives or attorneys regarding any subject matter addressed in
this Release Agreement, other than the provisions of this Release Agreement and
the Employment Agreement pursuant to which Executive is to receive certain
consideration in return for signing this Release Agreement and allowing it to
become effective.

 

[Signatures on following page]

 

 

 

 

 

 

 

 

 



 5 

 













 

So agreed by the Executive.

 

/s/ Jeffrey Duchemin       Jeffrey Duchemin   Date: July 2, 2019                
          So agreed by the Company.               Harvard Bioscience, Inc.      
        /s/ James Green       By:  James Green   Date: July 2, 2019  
Title:  Chairman      

 

 

 

 

 

 

 

 



 

 

